Citation Nr: 9901028	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  92-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from November 1967 to November 
1969, July 1970 to July 1973, February 1976 to January 1978 
and from April 1978 to June 1980.  

This matter came to the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In a decision dated in January 1998, the Board denied the 
veterans claim of entitlement to service connection for 
psychiatric disability, including PTSD.  The veteran appealed 
to the United States Court of Veterans Appeals (Court).  The 
parties filed a joint motion to remand the appeal to the 
Board for additional development.  In an order, dated in 
September 1998, the Court vacated the Boards January 1998 
decision and granted the motion for remand of the case to the 
Board.  


REMAND

In the Joint Motion for Remand (joint motion), the parties 
stated that VA had not informed the veteran of the contents 
of a letter from the Environmental Support Group (ESG) dated 
in February 1996 and that ESG instructed the RO to obtain the 
veterans Official Military Personnel File (OMPF) and Morning 
Reports (DA Form 1).  The parties stated that VA should have 
either requested the information suggested by ESG or told the 
veteran that he needed to obtain that information.  The Board 
notes that the record includes service personnel records, DA 
Form 20, covering the veterans service from November 1967 to 
November 1969 and from July 1970 to July 1973.  The RO should 
ensure that these records are complete and should also 
request the veterans OMPF relative to his service in the 
Navy from February 1976 to January 1978 and from April 1978 
to June 1980.  In addition, the RO should attempt to obtain 
Morning Reports (DA Form 1) for the veterans units in 
Vietnam, that is, Company D 1st Battalion 22nd Infantry from 7 
October 1971 to 15 January 1972 and F Troop 2nd Sqdn 11th 
Armor Cavalry Regiment from 16 January 1972 to 12 March 1972.  

In addition to requesting Morning Reports for the veterans 
units in Vietnam, the RO should also attempt to obtain and 
associate with the claims files any available unit histories 
for the veterans units.  The RO should also provide the 
veteran the opportunity to submit any additional evidence he 
may have in support of his claim, including any additional 
information identifying specific claimed stressors.  

In the joint motion, the parties noted that the record does 
not include the report of a December 1971 examination by an 
Army physician to which reference was made in service medical 
records included in the claims files.  The parties observed 
that mental heath and clinical records from service may be 
kept separately from service medical records and suggested 
that M-21-1, Part III 4.01i may be applicable on this 
matter.  The RO should attempt to obtain the report and 
associate it with the claims files.  

Further, the parties noted that the Board had stated that the 
veteran had submitted new and material evidence sufficient to 
reopen the claim for service connection, and the parties 
observed that VA owed the veteran a duty to assist that would 
include providing him with a thorough examination and 
obtaining relevant records that might support the claim.  The 
Board notes that in April 1996, subsequent to the 
determination that new and material evidence had been 
submitted to reopen the previously denied claim, the veteran 
underwent a VA examination by a board of two examiners, i.e., 
a social worker and a psychiatrist.  Nonetheless, in view of 
the suggestion in the joint motion, the Board will request 
that the RO arrange for an additional examination of the 
veteran.  

The Board notes that in correspondence received at the RO in 
January 1998, the veteran stated that the Social Security 
Administration (SSA) had reviewed his disability claim in 
September 1996.  The veteran said he wanted the record 
reviewed by SSA to also be reviewed in conjunction with his 
VA service connection claim.  In addition, the veteran stated 
that on January 19, 1998, he had been discharged from Lake 
Columbia Regional Hospital in Somerset, Kentucky 42501 and 
his diagnoses included PTSD from the Vietnam war and 
schizoaffective disorder.  He also stated that on January 20, 
1998, he had visited Adanta in Somerset, Kentucky, and his 
diagnoses were PTSD caused by the Vietnam war and 
schizoaffective disorder.  The RO should attempt to obtain 
the records upon which the SSA based its September 1996 
review and the treatment records identified by the veteran.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should attempt to obtain 
complete service personnel records for 
the veteran for all periods of service 
(Army service from November 1967 to 
November 1969 and from July 1970 to 
July 1973 and Navy service from 
February 1976 to January 1978 and from 
April 1978 to June 1980) including his 
Official Military Personnel Files and 
DA Form 20s.  In addition, for the 
veterans period of service in Vietnam 
(7 October 1971 to 27 April 1972) the 
records requested should include, but 
not be limited to, orders and 
performance evaluations.  
2. The RO should attempt to obtain and 
associate with the claims file the 
report of a psychiatric consultation 
the veteran reportedly underwent in 
Vietnam at the 95th Evacuation Hospital 
sometime between December 22, 1971 and 
December 27, 1971.  M-21-1, Part III 
4.01i may be applicable on this 
matter. 
3.  The RO should attempt to obtain 
Morning Reports (DA Form 1) for the 
veterans units in Vietnam, that is, 
Company D 1st Battalion 22nd Infantry 
from 7 October 1971 to 15 January 1972 
and F Troop 2nd Sqdn 11th Armor Cavalry 
Regiment from 16 January 1972 to 12 
March 1972.  The RO should order the 
Morning Reports from the Director, 
National Archives and Records 
Administration (NARA), ATTN:  NCPMA-O, 
9700 Page Boulevard, St. Louis, MO 
63132.  
4. The RO should contact the veteran, 
through his attorney, and request that 
he identify specific names, addresses 
and approximate dates of treatment for 
all health care providers, private and 
VA, who may possess additional records 
pertinent to his claim.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.  
In any event, with authorization from 
the veteran, the RO should attempt to 
obtain the summary of the veterans 
hospitalization in January 1998 at 
Lake Columbia Regional Hospital, 
Somerset, Kentucky 42501 and treatment 
records dated in and since January 
1998 from Adanta in Somerset, 
Kentucky.  
5. Through the veterans attorney, the RO 
should provide the veteran the 
opportunity to present any additional 
evidence he may have in support of his 
claim and also request that the 
veteran provide additional information 
concerning the specific circumstances 
of his alleged service stressors, such 
as the dates, locations, units 
involved, names of casualties and 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks 
and units of assignment.  With this 
information, the RO should again 
review the file and prepare a summary 
of the veterans alleged service 
stressors.  This summary and a copy of 
any morning reports obtained pursuant 
to the above development, the 
veterans DD 214 covering service from 
July 1970 to July 1973, Official 
Military Personnel Files and DA Form 
20s for the veterans period of 
service in Vietnam (7 October 1971 to 
27 April 1972) should be sent to the 
United States Armed Services Center 
for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197.  
The USASCRUR should be requested to 
address the significance of the 
reference in the veterans DA Form 20 
for his service in Vietnam to his 
participation in an unnamed campaign.  
Specifically, USASCRUR should indicate 
whether this entry is evidence of the 
veterans participation in combat and 
should explain the reasons for its 
conclusion.  The USASCRUR should also 
be requested to provide any available 
unit histories for the veterans units 
from October 1971 through March 1972 
and should be requested to verify, to 
the extent possible, the specific 
incidents alleged by the veteran.  Any 
information or verification obtained 
must be associated with the claims 
files.  Failures to reply or negative 
responses to any request must be noted 
in writing and also associated with 
the claims files.  The RO should take 
any actions suggested by the USASCRUR 
to try to confirm the claimed 
stressors.  In addition, the RO should 
inform the veteran, through his 
attorney, of any response by the 
USASCRUR and afford him an opportunity 
to respond to any request for 
additional information.  
6. The RO should obtain and associate 
with the claims files a copy of the 
record considered by the SSA in 
conjunction with its September 1996 
review of the veterans disability 
claim.  The RO should also request 
that the SSA provide any subsequent 
decision or review update regarding 
the veterans disability award along 
with copies of the documents, 
including medical reports, which were 
the basis of the decision or review.  
7. Then, the RO should arrange for a VA 
psychiatric examination by a board of 
two board certified psychiatrists, if 
available, to determine the nature and 
extent of any current psychiatric 
disability.  All indicated studies and 
tests should be performed.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled out.  
If PTSD is diagnosed, the examiners 
should be requested to explain each 
element of the diagnosis and should 
identify the specific stressor(s) 
accountable for the disorder.  Also, 
if PTSD is diagnosed, the examiners 
should be requested to provide an 
opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any currently present 
alcoholism was caused or chronically 
worsened by the PTSD.  The examiners 
should also be requested to provide 
opinions, with complete rationale, as 
to whether it is at least as likely as 
not that any currently present 
psychiatric disability originated in 
service and whether it is at least as 
likely as not that any currently 
present psychosis was manifested 
within a year of the veterans 
discharge from service.  The claims 
files, including a copy of this 
REMAND, must be made available to the 
examiners for their review prior to 
the examination.  The examination 
report must reflect that a review of 
the claims files was made.  
8. Thereafter, the RO should ensure that 
the requested development has been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the veterans claim for 
service connection for psychiatric 
disability, including PTSD.  See 
Gaines v.West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO through his attorney.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
